PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/218,205
Filing Date: 12 Dec 2018
Appellant(s): Marsden et al.



__________________
Bryan E. Meyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
It is noted that buffing, as required by claim 1, is being interpreted as a process used to remove material by sanding or roughing process, as defined by the Sneaker Factory provided by the Applicant 1/14/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Connett, US 3,809,597 in view of Reimer, WO 00/01528 (provided on the IDS dated 7/25/2019).
Regarding claim 1, Connett teaches a method of finishing leather (see for e.g. abstract) comprising: 

bonding the object with a polymeric coating (applying a finish coating of polyurethane, acrylic, or other film-forming finish coating on to the leather substrate where the film is transferred to the leather such that it is considered to be bonded to the leather substrate, see for e.g. abstract).
Connett teaches that finishes are conventionally applied to leathers to impart protective coatings thereto and to minimize natural defects in the leather skins or hides (see for e.g. Col. 1, lines 40-42), suggesting that the leather of the process is natural leather.
They do not teach plasma treating the leather object. They teach that the method may be employed for shoe uppers (see for e.g. Col. 3, lines 57-64).
Reimer teaches a plasma treatment method (a method for preparing footwear using plasma surface modification, see for e.g. abstract) comprising: 
directing plasma onto a surface of an object to form a plasma treated object (chemically modifying a surface of a component using plasma surface modification, where the substrate is placed in a reactor vessel for plasma surface modification, see for e.g. pg. 1, lines 28-36, pg. 4, lines 12-21, and Fig. 2, such that the plasma will be directed onto the surface of the object or substrate to provide the treated surface), the object including at least one or more of a natural leather material and a synthetic leather material (where the substrate modified by the method includes imitation and natural leather, see for e.g. pg. 3, lines 21-23); 
applying adhesive onto the plasma treated object (where the components are modified in accordance with the invention and adhered to one another using an 
bonding the plasma treated object with a coating (where the plasma treated components are adhered to one another using an adhesive, see for e.g. pg. 3, lines 24-33 and pg. 8, lines 5-12). They teach that the plasma process provides excellent wettability of the polymeric surface with various adhesives to obtain improved adhesion (see for e.g. pg. 2, lines 24-29).
From the teachings of Reimer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Connett to have plasma treated the leather substrate according to the plasma treatment method of Reimer prior to applying the adhesive and coating because it will be expected to improve the adhesion between the leather substrate and the adhesive as indicated by Reimer to provide an improved coated leather product.
As to bonding the footwear upper to the footwear sole, Connett further teaches that the finish coatings may be applied to shoe uppers (see for e.g. Col. 3, lines 57-64). Reimer further teaches that a shoe has multiple components including an out sole, mid soles, and an upper where the components are modified in accordance with the invention and adhered to one another using an adhesive (see for e.g. pg. 3, lines 24-31 and Fig. 1). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have attached the upper to at least a portion of a footwear sole, i.e. a midsole via an adhesive, because Connett provides a coated shoe upper and Reimer indicates that uppers are adhered to 
As to inhibiting buffing, Reimer further teaches that any of the component surfaces can be modified and the components adhered to one another either directly or using an adhesive (see for e.g. pg. 3, lines 24-35). They provide an example where an out sole composed of a solid polyurethane and the mid sole composed of a solid foam are adhered where one or both components could be modified and then adhered with an adhesive (see for e.g. pg. 3, lines 24-35). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the when attaching the upper, that is plasma treated and has the polymer coating, to the mid sole that the mid sole could be plasma treated and then adhered to the upper without plasma treating the polymer coated upper because Reimer indicates that when bonding two components, only one needs to be modified by plasma such that it will provide the desired and predictable result of adhering the upper to the sole with the expectation of acceptable adhesion while inhibiting buffing of the plasma treatment object with the polymeric coating, where the plasma treated object is bonded to the sole via an adhesive. Therefore, in the process of Connett in view of Reimer, the footwear upper having the bonded polymeric coating will be attached to a footwear sole while inhibiting buffing of the plasm treated object with the polymeric coating (upper) since it will not be plasma treated. Since Connett and Reimer do not indicate that a buffing step is required in the bonding process, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that buffing would not be required after applying the polymer coating since only plasma treating one of the objects to be bonded is required.
Regarding claim 5, Connett in view of Reimer suggests the limitations of instant claim 1. Connett further teaches using an adhesive pre-coat that includes acrylic polymer having adhesive characteristics (see for e.g. Col. 6, line 66 through Col. 7, lines 17 and Col. 10, lines 59-63), such that the adhesive is understood to not include polyurethane. Reimer further teaches using adhesives such as silicone-based, polysulfide, cyanoacrylate, epoxy, polyamide, polyimide, etc. (see for e.g. pg. 4, lines 5-11), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used one of the adhesives listed by Reimer because Reimer indicates that such adhesives are suitable for use in shoe manufacturing. Therefore, in the process of Connett in view of Reimer the adhesive used will not include polyurethane, where it is considered to be an adhesive cement because it will adhere the leather and coating together for footwear such that it is considered to harden at least enough to keep the shoe together.
Regarding claim 6, Connett in view of Reimer suggest the limitations of instant claim 1. Reimer further describes the process as occurring in a reactor vessel containing the substrate 12 (see for e.g. pg. 4, lines 12-26 and Fig. 2). They teach that the plasma is generated in the reactor vessel to treat the substrate (pg. 5, lines 12-36 and Fig. 2). Therefore, the plasma is considered to be directed across a targeted portion of a width of the surface of the object because it will be directed across the entire portion of a width of the surface of the substrate because the entire surface will be exposed to plasma such that the targeted portion is considered to be the entire surface.
Regarding claim 7, Connett in view of Reimer suggests the limitations of claim 1. Connett further teaches that the polymeric coating can be polyurethane (see for e.g. abstract).
Regarding claim 9, Connett in view of Reimer suggests the limitations of claim 1. Connett further teaches that the polymeric coating can be polyurethane, where it is applied as a finish coating which is applied from a carrier sheet, such that it is considered to be a film (see for e.g. abstract). Connett also teaches applying acrylic emulsion finishes that comprise blends of acrylic polymers, spirit-soluble dyes, pigments, waxes, and other additives (see for e.g. abstract and Col. 3, line 74 through Col. 4, line 5), such that the polymer coating can also include a dye or a wax. 
Regarding claim 10, Connett in view of Reimer suggests the limitations of claim 1. Reimer further teaches that that plasma creates a high density of free radicals, ions, and electrons, both in the gas phase and on the surface of the substrate (see for e.g. pg. 5, lines 27-36). They teach that the surface free radicals react with free radicals in the plasma environment to form functional groups on the surface of the substrate, where the functional groups include oxygen, carboxyl, hydroxyl, carbonyl, nitrogen, and amine functionalities (see for e.g. pg. 1, lines 28-36 and pg. 5, lines 27-36). They teach that the surface modification enhances the chemical reactivity of the surface of the substrate (see for e.g. pg. 5, lines 27-36). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the surface of the substrate or leather will have fewer stable bonds after the treatment because the treatment increases the chemical reactivity of the surface and stable bonds would not be reactive. Further, since they indicate that oxygen, carboxyl, carbonyl, and hydroxyl species are provided and paragraph 0033 of the instant specification indicates that such bonds are less stable, this would also suggest that the plasma treatments results in fewer stable bonds. Additionally, since Connett in view of Reimer provides the plasma treatment of claim 1, the resulting treatment would also be expected to increase prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Connett in view of Reimer as applied to claim 1 above, and further in view of Mark, US 2016/0192741 A1.
Regarding claim 3, Connett in view of Reimer suggests the limitations of instant claim 1. As discussed above, Connett suggests using the leather substrate for shoe uppers, quarters, tips, vamps, etc. (see for e.g. Col. 3, lines 57-67). 
They do not teach that the plasma treated object is directly bonded to the upper.
Mark teaches generating a footwear insole (see for e.g. abstract). They teach that an upper is often formed from a plurality of material elements such as leather or synthetic leather that are stitched or adhesively bonded together to form a void for receiving a foot that forms a structure that extends over instep and toe areas of the foot, along medial and lateral sides of the foot, and around the heel area of the foot (see for e.g. 0095 and Fig. 5C). They teach that the vamp is in the forefoot region, i.e. a front section of a shoe’s upper covering the wearer’s toes and part of the instep (see for e.g. 0102).
From the teachings of Mark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Connett in view of Reimer to have adhesively bonded the plasma .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connett in view of Reimer as applied to claim 1 above, and further in view of McHale, US 3,436,301.
	Regarding claim 4, Connett in view of Reimer suggest the limitations of instant claim 1. Connett teaches that finishes are conventionally applied to leathers to impart protective coatings thereto and to minimize natural defects in the leather skins or hides (see for e.g. Col. 1, lines 40-42), suggesting that the leather of the process is natural leather. Connett also indicates that the process is used for shoe uppers (see for e.g. Col. 3, lines 57-64). Reimer further teaches that substrates for footwear uppers include leather, where the substrate can be imitation or natural leather (see for e.g. pg. 
As discussed above for claim 1, Reimer indicates that the plasma treatment generates a large number of active groups on the surface of the shoe material to improve the bonding strength between the shoe material and the adhesive (see for e.g. pg. 1).
	They do not teach that the leather is buffed prior to plasma treatment.
	McHale teaches laminated shoe assemblies in which a shoe sole is adhesively bonded to the shoe upper with a copolyester (see for e.g. abstract). They teach that the copolyester can be used as an adhesive to bond all types of natural and synthetic leathers (see for e.g. Col. 3, lines 3-6). They teach that the bottom of the leather upper which contacts the adhesive on the sole is buffed until any dye and waxes on the surfaces of the leather are removed and then the polymer coating is applied (see for e.g. Col. 5, lines 16-29). 
	From the teachings of McHale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have buffed the natural leather of the upper prior to plasma treatment because McHale teaches that it is known to buff a leather surface prior to applying a coating to remove dyes and waxes and Reimer indicates that the adhesion between the coating and the surface is improved where active groups are introduced on the surface using the plasma .  

	
Claim 5 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over Connett in view of Reimer as applied to claim 1 above, and further in view of Barma, US 4,858,337.
	Regarding claim 5, Connett in view of Reimer suggests the limitations of instant claim 1. Connett further teaches using an adhesive pre-coat that includes acrylic polymer having adhesive characteristics (see for e.g. Col. 6, line 66 through Col. 7, lines 17 and Col. 10, lines 59-63), such that the adhesive is understood to not include polyurethane. Reimer further teaches using adhesives such as silicone-based, polysulfide, cyanoacrylate, epoxy, polyamide, polyimide, etc. (see for e.g. pg. 4, lines 5-11).
	They do not specifically teach that the adhesive is an adhesive cement.
	Barma provide a rubber footwear vulcanizate to which an outsole may be separately affixed (see for e.g. abstract). They teach that suitable adhesives for securing the outsole to the midsole includes thermoplastic hot melts, contact cements, 
	From the teachings of Barma, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Connett in view of Reimer to have used an adhesive cement such as contact cement or rubber cements as the adhesive because Barma teaches that such adhesives are suitable for use in footwear as an alternative to the adhesives suggested by Reimer (epoxy) such that it will be expected to provide a suitable adhesive for the coating of Connett in view of Reimer. Therefore, in the process of Connett in view of Reimer and Barma the adhesive will include an adhesive cement that does not include polyurethane. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Connett in view of Reimer as applied to claim 1 above, and further in view of Hernandez Hernandez, US 2016/0215355 A1.
	Regarding claim 8, Connett in view of Reimer suggests the limitations of instant claim 1. Connett teaches that finishes are conventionally applied to leathers to impart protective coatings thereto and to minimize natural defects in the leather skins or hides (see for e.g. Col. 1, lines 40-42), suggesting that the leather of the process is natural leather. Connett also indicates that the process is used for shoe uppers (see for e.g. Col. 3, lines 57-64). Reimer further teaches that substrates for footwear uppers include leather, where the substrate can be imitation or natural leather (see for e.g. pg. 3, lines 21-29). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used natural 
	They do not teach that the natural leather material includes recycled leather fibers.
	Hernandez Hernandez teaches a method and production of natural leathers from pieces of natural leather torn into different sized fibers which are sorted and placed, once they have been mixed with a binder, in successive layer on a support sheet which is extracted once the binder has cured (see for e.g. abstract). They teach that the method produces natural skins or leathers made from recycled leather fibers with absorption, breathability, and elasticity characteristics similar to conventional leathers (see for e.g. 0001). They teach that the leathers can reproduce appearance characteristics of natural leathers (see for e.g. 0015). They teach that the base leather can go through processes of conventional dying, application of fats, waxes, brush finishes, fluffing or any process which ultimately improves its final appearance (see for e.g. 0015). They teach that the production system represents a major breakthrough in terms of environmental care, sustainability and personal health by reducing the amount of waste to be recycled, the consumption of water, and of tanning pollutants (see for e.g. 0029). 
	From the teachings of Hernandez Hernandez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Connett in view of Reimer to have used or included leathers formed from natural recycled leather fibers as the leather for the shoe . 


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Connett, US 3,809,597 in view of Reimer, WO 00/01528 (provided on the IDS dated 7/25/2019), and McHale, US 3,436,301.
	Regarding claim 21, as discussed above for claim 1, Connett in view of Reimer suggests directing plasma onto a surface of a leather material to form a plasma treated object, applying adhesive onto the plasma treated object, bonding the plasma treated object with a polymeric coating via the adhesive, where the object is included in a foot upper, i.e. is a foot upper, and subsequent to bonding the polymeric coating on to the plasma treated object, inhibiting buffing of the plasma treated object with a polymeric coating, and without buffing the polymeric coating, attaching the upper, including attaching the plasma treated object since it is a foot upper to at least a portion of the footwear sole. Further, as discussed above for claim 4, McHale provides the suggestion of buffing the leather object prior to plasma treatment to remove dyes and waxes in 
	Regarding claim 22, Connett in view of Reimer and McHale suggest the limitations of instant claim 21. Connett teaches that finishes are conventionally applied to leathers to impart protective coatings thereto and to minimize natural defects in the leather skins or hides (see for e.g. Col. 1, lines 40-42), suggesting that the leather of the process is natural leather. Connett also indicates that the process is used for shoe uppers (see for e.g. Col. 3, lines 57-64). Reimer further teaches that substrates for footwear uppers include leather, where the substrate can be imitation or natural leather (see for e.g. pg. 3, lines 21-29). McHale further teaches that their process can be used with natural or synthetic leather (see for e.g. Col. 3, lines 3-6). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used natural leather as the leather for the shoe upper because Connett indicates that leather used is from natural sources, i.e. skins or hides, and Reimer indicates that natural leather can be used as a substrate where uppers are formed of leather, and McHale indicates that natural leather can be used in the process such that it will be expected to provide a suitable material for the shoe upper in the process of Connett in view of Reimer and McHale, while also benefiting from buffing to remove any dyes or waxes. 
	Regarding claim 23, Connett in view of Reimer and McHale suggest the limitations of instant claim 21. Reimer further teaches that substrates for footwear uppers include leather, where the substrate can be imitation leather (see for e.g. pg. 3, lines 21-29). McHale further teaches that their process can be used with natural or synthetic leather (see for e.g. Col. 3, lines 3-6). From this, it would have been obvious to . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Connett in view of Reimer and McHale as applied to claim 21 above, and further in view of Hernandez Hernandez, US 2016/0215355 A1.
	Regarding claim 24, Connett in view of Reimer and McHale suggests the limitations of instant claim 1. Connett teaches that finishes are conventionally applied to leathers to impart protective coatings thereto and to minimize natural defects in the leather skins or hides (see for e.g. Col. 1, lines 40-42), suggesting that the leather of the process is natural leather. Connett also indicates that the process is used for shoe uppers (see for e.g. Col. 3, lines 57-64). Reimer further teaches that substrates for footwear uppers include leather, where the substrate can be imitation or natural leather (see for e.g. pg. 3, lines 21-29). 
	They do not teach that the leather material is only recycled leather material.
	Hernandez Hernandez teaches a method and production of natural leathers from pieces of natural leather torn into different sized fibers which are sorted and placed, once they have been mixed with a binder, in successive layer on a support sheet which is extracted once the binder has cured (see for e.g. abstract). They teach that the method 
	From the teachings of Hernandez Hernandez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Connett in view of Reimer and McHale to have used leathers formed from only natural recycled leather fibers as the leather for the shoe upper because Hernandez Hernandez teaches that such a leather material reproduces the appearance characteristics of natural leathers has absorption, breathability, and elasticity characteristics similar to convention leathers, and provides environmental benefits such that it will be expected to provide a suitable leather for the shoe upper since it is similar to natural leather while also providing environmental benefits, while also benefiting from buffing to remove any dyes or waxes before coating since the material is indicated as being capable of going through processes of conventional dying, application of fats, waxes, etc.. Therefore, in the process of Connett in view of Reimer, McHale, and Hernandez Hernandez, the leather material will be formed of only recycled leather.

(2) Response to Argument

	Argument: The prior art is silent on the limitation of “inhibiting buffing” or “without buffing”
	Examiner’s Answer:
While the prior art is silent as to buffing, it is noted that the Connett describes a process of bonding a polymer coating to a leather substrate and Reimer describes a process of bonding shoe parts together, including a shoe upper to a midsole, where neither reference indicates that it is critical, required, or even suggested to perform buffing. Specifically, Reimer indicates that generally in bonding footwear components with an adhesive the component surfaces are cleaned with a solvent and modified using a solvent-based or water-based primer (pg. 1, lines 8-15). Reimer’s method of plasma treating is an alternative method of enhancing adhesion between the component surfaces, where any of the component surfaces can be modified with plasma and the components adhered to one another either directly or using an adhesive (abstract, pg. 1, lines 24-25, and pg. 3, lines 24-35). Reimer provides an example where an out sole composed of a solid polyurethane and a mid sole composed of a solid foam are adhered where one or both components could be modified and then adhered with an adhesive (pg. 3, lines 24-35). Therefore, Reimer provides background on bonding components where the process is not indicated as needing buffing and describes their process of bonding components where there is no indication of needing buffing. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the when attaching the upper, that is plasma treated and has the polymer coating, to the mid sole, the mid sole could be plasma 
Further, Connett describes bonding the polymer coating to the leather substrate, where there is also no indication that buffing is needed or suggested (Col. 6, line 66 through Col. 7, line 63). 
McHale provides the suggestion of buffing the leather prior to applying an adhesive for the purpose or removing any wax or dye (Col. 5, lines 16-29), suggesting that buffing is used to clean the surface of the leather before applying an adhesive. Therefore, McHale provides the suggestion of buffing leather before applying an adhesive, where Connett in view of Reimer suggest applying an adhesive to the leather surface and then applying the polymer coating. Therefore, the prior art does not suggest 
As to Appellant’s citation to Int’l Bus. Machs. Corp. v. Iancu, it is noted that no argument has been provided to indicate how the case law is pertinent to the current claim set. In the case law for Int’l Bus. Machs. Corp. v. Iancu  there is no actual negative limitation in the claim, only an interpretation of a claim limitation (single sign-on operation) and whether the cited prior art process, which included a sign-on process, met the interpretation of a single sign-on operation. In the current case, Connett in view of Reimer provides no suggestion or disclosure of buffing and McHale provides the suggestion of buffing leather prior to applying an adhesive and not a polymer coated leather object. Therefore, it is unclear how the cited case law, which is in the computer arts and not the coating arts, is applicable to the current claims. Further, as discussed above, since the cited art does not provide a suggestion to perform buffing of the polymer coated object, one having ordinary skill in the art would not be motivated to perform such a step since Reimer indicates that the process needed for bonding a shoe upper to a sole only required plasma treatment of one of the components and the application of an adhesive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/GORDON BALDWIN/
Supervisory Patent Examiner, Art Unit 1718       
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.